Case: 14-11201   Date Filed: 12/30/2014   Page: 1 of 13




                                                        [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 14-11201
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 5:11-cv-00257-RBP-JHE



DANNY WAYNE MOORE,


                                                          Plaintiff-Appellant,


                                versus


ANDY FAURQUIRE,
Superintendent for Alabama Correctional Industries,
COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,
MR. MARTIN,
ACI Supervisor,
MR. JOHNSON,
ACI Supervisor,
MRS. BERTINA CARTER,
Warden over Decatur Work Release,


                                                       Defendants-Appellees.
              Case: 14-11201     Date Filed: 12/30/2014    Page: 2 of 13


                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

                                (December 30, 2014)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      In this 42 U.S.C. § 1983 action, plaintiff-appellant Danny Wayne Moore, an

Alabama prisoner proceeding pro se, appeals the district court’s entry of summary

judgment in favor of five defendant-appellee prison officials and employees. In his

second amended § 1983 complaint, plaintiff Moore alleged that he performed

certain paint-stripping work on an inmate crew and that the defendants were

deliberately indifferent to his health and safety, in violation of his Eighth

Amendment rights, by failing to provide him with proper protective gear for his

paint-stripping work. On appeal, Moore argues that the district court erred by

granting summary judgment to the defendants. After careful review, we find no

reversible error and affirm.

                                I. BACKGROUND

A.    The Parties

      At all relevant times, Moore was an inmate in the custody of the Alabama

Department of Corrections (“Alabama DOC”). Between March 8, 2010 and

                                           2
               Case: 14-11201       Date Filed: 12/30/2014      Page: 3 of 13


August 16, 2010, Moore was incarcerated at the Decatur Community Based

Facility in Decatur, Alabama. In his second amended § 1983 complaint, Moore

named as defendants: (1) Andy Farquhar,1 Director of Alabama Correctional

Industries (“ACI”); (2) Richard Allen, former Commissioner of the Alabama DOC;

(3) Bertina Carter, Warden of the Decatur Community Based Facility; (4) Arthur

Martin, ACI Carpenter Supervisor; and (5) Jesse Johnson, ACI Construction

Supervisor.

B.     Paint-Stripping Project, March-May 2010

       Because the defendants moved for summary judgment, we present the facts

in the light most favorable to plaintiff Moore, construing all reasonable inferences

in his favor. In spring 2010, the construction and remodeling section of ACI, a

division of the Alabama DOC, was involved in the Alabama Historical

Commission’s restoration of the historic Wheeler House near Courtland, Alabama.

The project encompassed a two-acre site and involved removing lead-based paint

from multiple structures that were more than one hundred years old. A number of

inmate crews were assigned through ACI to work on the Wheeler House

restoration project. Moore worked on the Wheeler House project for a two-month

period from March 10, 2010 to May 12, 2010.



       1
       Although Moore filed his action against “Andy Faurquire,” the record indicates that this
defendant’s last name properly is spelled “Farquhar.”
                                                3
              Case: 14-11201     Date Filed: 12/30/2014    Page: 4 of 13


      All ACI inmates who performed lead-based paint removal work accepted the

position voluntarily and were free to change jobs if they felt uncomfortable

performing the work. Before starting the work, inmates were required to undergo

training and receive certification to perform lead-based paint removal through the

University of Alabama’s Safe State program. Moore participated in this training

on September 23 and 24, 2009 and received his certification at the conclusion of

the training. The training covered equipment, chemicals, routine processes, and

safety issues involved in lead-based paint removal. Additionally, medical staff

examined Moore in that same month and cleared him to wear a respirator, which

generally is required to conduct lead-based paint removal.

      Defendants Johnson and Martin served as onsite supervisors for the ACI

lead-based paint removal project at the Wheeler House. Johnson was certified to

supervise lead-based paint removal. Martin did not have supervisory certification

but had received a worker-class certification to remove lead-based paint. Johnson

and Martin ensured that proper protective gear was onsite for inmate crews and

directed the inmates to use the gear for any work involving potential exposure to

lead dust or chemicals. Johnson and Martin would reprimand—and terminate, if

necessary—any inmate caught not using proper protective gear. Because of the

size of the project site, each individual inmate was not directly supervised at all

times. Defendant Farquhar, ACI’s director, visited the Wheeler House project site

                                           4
                Case: 14-11201        Date Filed: 12/30/2014       Page: 5 of 13


on June 2, 2010 and witnessed inmates wearing protective gear while performing

paint removal.

       In sworn pleadings,2 Moore alleged that, for a period of one week during his

time working on the Wheeler House project, he was forced to apply paint stripper

wearing only a flip-down face shield. When he requested a respirator, Johnson and

Martin refused and told him that Farquhar would not provide a respirator for that

type of work. 3 Moore continued the work without a respirator. To defendant

Warden Carter’s knowledge, Moore never complained to her or any other

Community Based Facility staff concerning his work on the Wheeler House

project. There is no evidence that Moore asked to be reassigned to another job.

C.     Moore’s Medical Care, May 2010-May 2013

       Moore’s prison medical records show the following. On May 12, 2010,

Moore reported to the prison infirmary with a “[b]reathing problem,” and he

returned the next day with nasal drainage and a cough that was producing “[t]hick

green stuff.” Moore reported that he began experiencing symptoms about one

week before reporting to the infirmary. The nurse practitioner diagnosed Moore

with hay fever or allergies and prescribed him an antihistamine and nasal spray.

       2
         We have recognized that, in responding to a defendant’s summary judgment motion,
facts alleged in an inmate’s sworn pleading are sufficient and a separate affidavit is not
necessary. See Sammons v. Taylor, 967 F.2d 1533, 1544 n.5 (11th Cir. 1992).
       3
        On the other hand, Farquhar attested in an affidavit that sufficient protective gear was
available onsite during the Wheeler House project.
                                                5
              Case: 14-11201    Date Filed: 12/30/2014   Page: 6 of 13


      Six months later, on November 17, 2010, while housed at the Limestone

Correctional Facility, Moore was seen at sick call and requested pills for sinus

problems. Moore was seen again on February 23, 2011, at which time he

complained of allergy-like symptoms, including sneezing and watery eyes, and

reported that Zyrtec helped greatly. Moore was diagnosed with allergic rhinitis,

and his prescription of Zyrtec was renewed.

      On April 15, 2011, Moore submitted a sick call request stating that he was

suffering from headaches. Subsequently, Moore scheduled an appointment with a

nurse practitioner. The nurse practitioner, Debra Means, saw Moore on April 27,

2011, at which time Moore complained of facial sinus pressure, a headache, and

lower back pain. Moore also reported that he earlier had coughed up blood.

Moore requested a pain reliever. Nurse Means diagnosed Moore with sinusitis,

prescribed him an antibiotic and a sinus spray, and ordered a chest x-ray.

      The x-ray of Moore was performed on May 17, 2011 and revealed a

“[m]odest right midlung module.” Nurse Means then ordered a CT scan of

Moore’s chest, and Valley Imaging Center in Athens, Alabama performed the CT

scan on June 3, 2011. In a report on the scan, Dr. Joseph Cannon noted that Moore

had a history of chronic smoking. The scan confirmed the presence of a thirteen-

millimeter nodule in Moore’s right lung.



                                           6
               Case: 14-11201       Date Filed: 12/30/2014      Page: 7 of 13


       On August 17, 2011, a cardiothoracic surgeon, Dr. Richard Clay, evaluated

Moore and requested that a follow-up CT scan be performed in November 2011 to

check for any change in the size of the nodule.4 On November 14, 2011, Valley

Imaging performed a second CT scan of Moore’s chest, which revealed that the

nodule was benign, stable, and had not grown in size since the previous CT scan.

Dr. Clay saw Moore on November 16, 2011 and ordered a follow-up CT scan in

six months.

       Valley Imaging performed a third CT scan of Moore’s chest on May 1,

2012, which showed that the nodule had not grown or changed. Dr. Cannon again

noted Moore’s history of chronic smoking. On May 9, 2012, Dr. Clay ordered that

a follow-up CT scan be performed in one year. Dr. Clay examined Moore again on

May 22, 2013. Dr. Clay’s notes indicate that he recommended a CT scan to watch

for pleural thickening but did not recommend a follow-up appointment with his

office unless the CT scan revealed changes.

D.     District Court Proceedings

       Liberally construed, Moore’s second amended complaint alleged that the

defendants were deliberately indifferent to his health and safety, in violation of his

Eighth Amendment rights, by failing to provide him with proper protective gear


       4
         In his sworn second amended complaint, Moore alleged that Dr. Clay told him that his
windpipe had shrunk, causing his short-windedness, but his medical records make no reference
to any issues with his windpipe.
                                              7
              Case: 14-11201    Date Filed: 12/30/2014    Page: 8 of 13


during the paint-stripping project, which resulted in lung damage, a lump in his

lung, bad headaches, short-windedness, and a shrunken windpipe. Moore sought

$60,000 in damages for his physical injuries and mental anguish. The defendants

filed a special report, arguing that Moore’s complaint should be dismissed on

multiple grounds. The defendants also filed affidavits, Moore’s medical records,

and other records related to Moore’s lead-based paint removal certification and

history of incarceration with the Alabama DOC.

      The magistrate judge gave Moore notice that it would treat the defendants’

special report as a motion for summary judgment, and Moore filed multiple

responses. In one unsworn response, Moore alleged that, during his May 22, 2013

appointment with Dr. Clay, Dr. Clay told him that his exposure to paint stripper

caused the nodule to form and was responsible for the “thickening in [his] lung

walls.” Moore also filed a motion requesting that the defendants produce the

medical records of Dr. Clay. The defendants responded by filing Dr. Clay’s

records of Moore’s treatment, noting that they had been unable to obtain an

affidavit from Dr. Clay.

      The magistrate judge issued a report and recommendation (“R&R”)

recommending that summary judgment be entered in favor of the defendants

because Moore had not presented evidence showing, inter alia, that (1) his use of

paint stripper for one week without a respirator posed a substantial risk of serious

                                          8
               Case: 14-11201        Date Filed: 12/30/2014      Page: 9 of 13


harm; and (2) the defendants were aware that these conditions created a substantial

risk of serious harm and did not take reasonable measures to abate that risk.

Additionally, as to defendants Farquhar, Carter, and Allen, Moore’s allegation of a

single incident in which he was not provided proper safety equipment was

insufficient to support supervisory liability. Overruling Moore’s objections, the

district adopted the R&R, granted summary judgment in favor of the defendants,

and dismissed Moore’s § 1983 action. Moore timely appealed.5

                                     II. DISCUSSION

A.     The Deliberate Indifference Standard

       For Moore to secure redress under § 1983, he must demonstrate that the

defendants, acting under color of state law, committed acts that deprived him of

some right, privilege, or immunity protected by the Constitution or laws of the

United States. 42 U.S.C. § 1983. The Eighth Amendment’s prohibition on cruel

and unusual punishment forbids prison officials from exhibiting deliberate

indifference to a substantial risk of serious harm to an inmate. See Farmer v.

Brennan, 511 U.S. 825, 828, 114 S. Ct. 1970, 1974 (1994).




       5
         We review de novo an order granting summary judgment, considering all the facts and
reasonable inferences in the light most favorable to the non-moving party. Mann v. Taser Int’l,
Inc., 588 F.3d 1291, 1303 (11th Cir. 2009). Summary judgment is appropriate “if the movant
shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a).
                                                 9
             Case: 14-11201     Date Filed: 12/30/2014   Page: 10 of 13


      To survive summary judgment on his Eighth Amendment claim, Moore

must “produce sufficient evidence of (1) a substantial risk of serious harm; (2) the

defendants’ deliberate indifference to that risk; and (3) causation.” Hale v.

Tallapoosa Cnty., 50 F.3d 1579, 1582 (11th Cir. 1995). In demonstrating that a

condition of his confinement posed a substantial risk of serious harm, the objective

component of his claim, Moore must show that the condition was sufficiently

serious to violate the Eighth Amendment because it posed an unreasonable risk of

serious damage to his future health or safety. Chandler v. Crosby, 379 F.3d 1278,

1289 (11th Cir. 2004). Courts must “assess whether society considers the risk that

the prisoner complains of to be so grave that it violates contemporary standards of

decency to expose anyone unwillingly to such a risk.” Helling v. McKinney, 509
U.S. 25, 36, 113 S. Ct. 2475, 2482 (1993).

      To show a prison official’s deliberate indifference, the subjective component

of Moore’s claim, Moore must demonstrate: “(1) subjective knowledge of a risk of

serious harm; (2) disregard of that risk; (3) by conduct that is more than gross

negligence.” Thomas v. Bryant, 614 F.3d 1288, 1312 (11th Cir. 2010). The

defendants must “both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists” and “also draw the inference.”

Farmer, 511 U.S. at 837, 114 S. Ct. at 1979. The defendants may escape liability



                                         10
               Case: 14-11201        Date Filed: 12/30/2014        Page: 11 of 13


for known risks “if they responded reasonably to the risk, even if the harm

ultimately was not averted.” Id. at 844, 114 S. Ct. at 1982-83.

B.     Moore’s Claim of Deliberate Indifference

       We conclude that Moore has shown no reversible error in the district court’s

grant of summary judgment. Moore failed to raise a genuine issue of material fact

with regard to the objective component of his deliberate indifference claim.

Specifically, he presented no evidence that applying paint stripper with only a face

shield for one week created a substantial risk of serious harm to his health or

safety. See Chandler, 379 F.3d at 1289. Although Moore asserted that this

exposure to the paint stripper caused various health problems, including a nodule

in his lung, his medical records contain no evidence that such a limited exposure to

the paint stripper was capable of causing these types of health problems or the

nodule.6 Indeed, the only suggestion in Moore’s medical records of a possible




       6
         While causation is a separate element of Moore’s deliberate indifference claim, see Hale,
50 F.3d at 1582, the issue of whether his exposure to paint stripper likely could cause health
problems also comes into play as to the objective component of his claim because the objective
factor allows a court to consider, among other things, a “scientific and statistical inquiry into the
seriousness of the potential harm and the likelihood that such injury to health will actually be
caused by exposure to [a substance].” Kelley v. Hicks, 400 F.3d 1282, 1284 (11th Cir. 2005)
(quoting Helling, 509 U.S. at 36, 113 S. Ct. at 2482) (quotation marks omitted). In Kelley, we
reasoned that the plaintiff-prisoner had failed to meet the objective component of his deliberate
indifference claim in part because he had “offer[ed] no evidence to show that his headaches were
causally linked to his exposure to [environmental tobacco smoke].” Id. at 1285.

                                                 11
               Case: 14-11201       Date Filed: 12/30/2014       Page: 12 of 13


cause of his respiratory issues is the repeated notation that he was a chronic

smoker. 7

       Even if a jury reasonably could infer that the limited exposure to the paint

stripper was capable of causing health problems like Moore’s, Moore has not

shown that the limited paint stripper exposure here caused his problems or an issue

of fact as to causation. See Hale, 50 F.3d at 1582. Although medical records

confirm that Moore has a thirteen-millimeter nodule on his right lung, multiple CT

scans over the course of about a year show that the nodule is benign and stable in

its size and condition. The medical records contain no evidence of causation

between the paint-stripping and the nodule.

       Even if Moore could satisfy the objective factor of his claim, he would fail

on the subjective component because he has failed to raise a genuine issue of

material fact regarding whether the defendants were deliberately indifferent. The

undisputed evidence shows that the defendants responded reasonably to the risks

posed by the Wheeler House restoration project by arranging training for inmate


       7
         On appeal, Moore argues that the defendants failed to produce the records from his
May 22, 2013 appointment with Dr. Clay, in which Dr. Clay allegedly indicated that Moore’s
nodule was caused by his exposure to lead-based paint and paint stripper without proper
protection. However, this assertion is belied by the record, as the defendants did in fact file a
May 22, 2013 report by Dr. Clay concerning his appointment with Moore, and the report
contains no such indication as to the cause of Moore’s respiratory issues. Moreover, although
Moore claimed in one of his responses to the defendant’s special report that Dr. Clay told him
during the May 22 appointment that exposure to the paint stripper caused his nodule, this
pleading was unsworn. See Nicholson v. Ga. Dep’t of Human Res., 918 F.2d 145, 148 n.1 (11th
Cir. 1990).
                                                12
             Case: 14-11201     Date Filed: 12/30/2014    Page: 13 of 13


workers on lead-based paint removal; providing supervision of the inmate workers

by individuals trained in lead-based paint removal; and generally making

protective gear available during the project. See Farmer, 511 U.S. at 844, 114 S.

Ct. at 1982-83. And even accepting Moore’s allegation that during one week of

two months the defendants gave him only a face shield and not a respirator, he has

pointed to no evidence that the defendants were aware that applying paint stripper

for a brief period of only one week without a respirator posed a substantial risk of

serious harm. See Thomas, 614 F.3d at 1312.

      Because we conclude that Moore has failed to create a genuine issue of

material fact as to whether he suffered a violation of his constitutional rights, we

decline to consider the district court’s additional finding that Moore did not show

supervisory liability with regard to defendants Farquhar, Carter, and Allen. See

Campbell v. Sikes, 169 F.3d 1353, 1374 (11th Cir. 1999) (stating that a claim for

supervisory liability fails where there is no underlying constitutional violation).

                                IV. CONCLUSION

      For the above reasons, we affirm the district court’s grant of summary

judgment in favor of the defendants.

      AFFIRMED.




                                          13